DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Claims 59, 60, 70, 72, 76, and 77 have been amended.  Claim 79 is newly added.  Claims 59-79 are currently pending and under examination.
	
This application is a divisional of U.S. Patent Application No. 15/586061, filed May 3, 2017, which claims priority to U.S. Provisional Patent Application No. 62/335013, filed May 11, 2016.
 
 Withdrawal of Objections/Rejections:

	The objection to claims 60, 70, 76, and 77, is withdrawn.
	The rejection of claim 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
New Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 79, the use of the phrase "and/or" multiple times is indefinite, because it creates multiple alternatives and, thus, it is uncertain what is intended for the method of preparing a bioengineered liver. 

	
Modified Rejections:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 59, 61-64, 66-69, 71, 72, 78, and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (IDS; US 2013/0195811, Published Aug. 1, 2013).
With regard to claims 59 and 79, Wang et al. teach a method of preparing a liver biomatrix scaffold, which is a bioengineered liver, by introducing cells, including epithelial and mesenchymal cells, onto the biomatrix scaffold, wherein the epithelial and mesenchymal cells are maturational lineage partners (Abs.; Para. 10, 82, 84; Ex. 1; Fig. 1).  The cells, which include the epithelial and mesenchymal cells, are in a first medium, which is a seeding medium, and then the first medium is replaced by a second medium, which is a differentiation medium, including a basal medium, wherein the basal medium comprises growth factors including vascular endothelial growth factor (VEGF) and/or insulin-like growth factor (IGF) (Para. 48-49, 52, 66, 77, 82; Ex. 1).
Wang et al. teach the method as claimed, including the components as claimed.  As these components cannot be separated from their properties, performance of the method of Wang et al. would necessarily provide a bioengineered liver comprising zonation-dependent phenotypic trains characteristic of native liver, the traits including: (a) periportal region having traits of stem/ progenitor cells, diploid adult cells, mesenchymal cells, and/or non-parenchymal precursor cells; (b) a mid-acinar region having cells with traits of mature biliary epithelia, mature stellate and stromal cells, sinusoidal plates of mature parenchymal cells, sinusoidal endothelia, and/or pericytes; and/or (c) a pericentral region having traits of terminally differentiated parenchymal cells.
With regard to claims 61-64, 66, and 67, Wang et al. teach that the differentiation/basal medium can comprise Kubota’s medium; and/or can comprising components including lipids; lipid binding proteins, including high density lipoprotein; transferrin; copper; calcium; fatty acids; sugars, including galactose; nicotinamide; glucocorticoids, including hydrocortisone; Tri-iodothyronine; epidermal growth factor (EGF); and/or hepatocyte growth factor (HGF) (Para. 52, 66, 123-124; Ex. 1).  
With regard to claims 68 and 69, Wang et al. teach that the first medium, which is the seeding medium, is serum-free (Para. 48).  Additionally, the seeding medium can contain basal medium, lipids, and/or transferrin (Para. 66, 77, 123).  
With regard to claims 71 and 72, Wang et al. teach that the biomatrix scaffold is three-dimensional, and comprises collagens, including nascent collagens (Para. 34, 81; Fig. 1).
With regard to claim 78, Wang et al. teach that the biomatrix scaffold is derived from a liver, and comprises a matrix remnant of a liver vascular tree; and the epithelial cells include hepatic stem/progenitor cells (Para. 23, 82, 175).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 59, 70, and 73-77, are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.
The teachings of Wang et al. as applied to claim 59 have been set forth above.
With regard to claim 70, Wang et al. teach that the biomatrix scaffold can be stored at about 4°C, and all media and solutions are kept at 4°C before use (Para. 80, 116).  It is not specifically taught that the epithelial and mesenchymal cells in the seeding medium are incubated at 4°C.  However, as Wang et al. teach keeping both the biomatrix scaffold and media at 4°C, it would have been obvious to one of ordinary skill in the art to incubate the cells in the seeding medium at 4°C. 
Further, Wang et al. teach that the cells are perfused and rinsed with the seeding medium over four steps for a period that includes a total time of 2 hours and 40 minutes to more than 3 hours and 10 minutes prior to introduction into the biomatrix scaffold (Ex. 1, Para. 111).  It is not specifically taught that the epithelial and mesenchymal cells are incubated at 4°C in the seeding medium for 4 to 6 hours prior to introduction into the biomatrix scaffold.  However, as Wang et al. teach a total time of 2 hours and 40 minutes to more than 3 hours and 10 minutes, it would have been obvious to one of ordinary skill in the art to incubate the cells at 4°C for a time including more than 3 hours and 10 minutes, which would include for 4 to 6 hours.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the temperature and time of incubation of the cells in the seeding medium, including at 4°C for a time including 4 to 6 hours, to result in the successful decellularization and preparation of cells for seeding the scaffold when practicing the taught method.
With regard to claims 73-76, while Wang et al. teach that the biomatrix scaffold is seeded with the cells (Para. 10-21), it is not specifically taught that the cells are introduced in multiple intervals, including of specific interval times, or at a rate of introduction, followed by a rest period, or the specific seeding density.  However, it would have been obvious to one of ordinary skill in the art to introduce the cells to the scaffold in multiple intervals with a rest period between, to allow the epithelial and mesenchymal cells time to attach to the biomatrix scaffold.  Additionally, it would have been routine for one of ordinary skill in the art to determine the appropriate seeding density and cell introduction rate, to result in a biomatrix scaffold comprising the desired amount of cells for the end use.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the seeding time, density, and rate, including introducing the cells in multiple intervals, including of about 10 minutes, followed by a period of rest, including for about 10 minutes, and at a seeding density of up to about 12 million cells per gram wet weight of the biomatrix scaffold, and at an introduction rate of 1.3 ml/min after three intervals, to result in the successful seeding of the epithelial and mesenchymal cell on the scaffold for the desired end use when practicing the taught method.
With regard to claim 77, Wang et al. teach that the cells, which include the epithelial and mesenchymal cells, are isolated from a fetal organ (Para. 111).

 

Claims 59, 60, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and further in view of Firpo et al. (US 9,085,757; Published July 21, 2015 – Previously Presented).  
The teachings of Wang et al. as applied to claim 59 have been set forth above.
Wang et al. teach that the differentiation medium comprises growth factors including VEGF and IGF, as well as fatty acids, cytokines, and hormones (Para. 48-49, 52, 66).  
Wang et al. do not teach that the differentiation medium comprises human growth hormone (HGH), angiopoietin, or that the fatty acids specifically include palmitic acid, palmitoleic acid, stearic acid, oleic acid, linoleic acid, and/or linolenic acid.  
Firpo et al. teach methods for the differentiation of stem cells into desired cell types, where fatty acids including linoleic acid and oleic acid, as well as hormones including HGH, can be advantageously used in cell culture (Col. 12, Line 5-17).  Additionally, the viability of newly forming tissues can be enhanced by angiogenesis, where factors promoting angiogenesis include VEGF and the cytokine angiopoietin (Col. 17, Line 8-20).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wang et al. and Firpo et al., because both teach the differentiation of stem cells into desired cells types, where media includes growth factors, fatty acids, cytokines, and hormones.  The use of fatty acids including linoleic acid and oleic acid, hormones including HGH, and cytokines including angiopoietin for cell differentiation is known in the art as taught by Firpo et al.  The inclusion of linoleic acid and oleic acid, HGH, and angiopoietin in the differentiation medium of Wang et al. would have been expected to predictably and successfully provide fatty acids, cytokines, and hormones as desired by Wang et al., while also enhancing the viability of newly forming tissue on the biomatrix scaffold. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang et al. and Firpo et al., wherein the differentiation medium comprises HGH, VEGF, IGF, and angiopoietin (Claim 60), and the fatty acids include linoleic acid and oleic acid (Claim 65). 

Response to Arguments

	With regard to Wang et al., Applicant urges that the biomatrix scaffold of Wang et al. is not a biomatrix scaffold as defined by Applicant, as the biomatrix scaffold as claimed is decellularized and retains only or primarily the ECM components yielding a scaffold of the matrix from the tissue (referencing Spec. Para. 106).  Additionally, Applicant urges that Wang et al. do not teach the claims as currently amended, including that the bioengineered liver comprises zonation-dependent phenotypic traits characteristic of native liver.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
	 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the biomatrix scaffold of Wang et al. is not a biomatrix scaffold as defined by Applicant, as the biomatrix scaffold as claimed is decellularized and retains only or primarily the ECM components yielding a scaffold of the matrix from the tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Paragraph 106 of the instant specification recites: 
[0106] In some embodiments, a biomatrix scaffold may be prepared from a biological tissue by
perfusing a biological tissue sample with multiple buffers and rinse media to decellularize the
tissue to retain only or primarily the extracellular matrix components yielding a scaffold of the
matrix from the tissue and that maintains the intrastructure of the tissue’s histology. In alternate
embodiments, an intact biomatrix scaffold may be obtained from a commercially available
source.

It is clear from this passage that this is an embodiment reciting how a biomatrix scaffold may be prepared, and not a definition of biomatrix scaffold indicating components that must be present.  
	With regard to Applicant’s argument that Wang et al. do not teach that the bioengineered liver comprises zonation-dependent phenotypic traits characteristic of native liver; as noted in the modified rejection above, Wang et al. teach the method as claimed, including the components as claimed.  As these components cannot be separated from their properties, performance of the method of Wang et al. would necessarily provide a bioengineered liver comprising zonation-dependent phenotypic trains characteristic of native liver.

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653